— Appeal by the defendant from a judgment of the County Court, Dutchess County (Aldrich, J.), rendered October 5, 1981, convicting him of escape in the first degree, upon a jury verdict, and imposing sentence. By order of this court dated April 25, 1988, the matter was remitted to the County Court, Dutchess County, to hear and report on the defendant’s speedy trial motion and the appeal was held in abeyance in the interim (People v Bryant, 139 AD2d 750).
Ordered that the judgment is reversed, on the law, the defendant’s speedy trial motion is granted, the indictment is dismissed, and the matter is remitted to the County Court, Dutchess County, for the purpose of entering an order in its discretion pursuant to CPL 160.50.
Upon remittitur, the People were unable to proceed with a hearing and conceded that they were chargeable with 205 days of unexcused delay (CPL 30.30). The People having failed to meet their burden of demonstrating that the delay in excess of the applicable six-month period was excludable pursuant to the tolling provisions of CPL 30.30 (4), the defendant’s conviction for escape in the first degree must be reversed and the indictment dismissed (see, People v Kendzia, 64 NY2d 331, 338; People v Berkowitz, 50 NY2d 333, 349).
In light of our disposition of the speedy trial motion, we do not reach any other issues raised. Mollen, P. J., Brown, Kooper and Balletta, JJ., concur.